 



Exhibit 10.1
SEVERANCE AGREEMENT AND RELEASE OF CLAIMS
     This Severance Agreement and Release of Claims (“Agreement”) is made as of
the day below written by and between Daniel E. O’Brien (“DOBRIEN”) and TRM
CORPORATION (“TRM”), a publicly-traded company with headquarters in Portland,
Oregon. DOBRIEN and TRM shall be collectively referred to herein as the
“Parties.”
     WHEREAS, DOBRIEN was employed by TRM as its Chief Financial Officer;
     WHEREAS, DOBRIEN’s position is to be terminated effective August 31, 2007
(“Termination Date"); and
     WHEREAS, the Parties desire to resolve all issues between them, amicably
conclude their relationship, and identify certain continuing obligations of the
Parties.
     NOW, THEREFORE, in consideration of the mutual promises, agreements and
representations contained herein, and intending to be legally bound hereby, the
Parties agree as follows:
     1. Definitions. As used in this Agreement, any reference to DOBRIEN shall
include himself and, in their capacities as such, his attorneys, heirs,
administrators, representatives, executors, legatees, successors, agents and
assigns. Any reference to TRM shall include itself, its predecessors,
successors, controlling or related entities, affiliates, divisions,
subsidiaries, employee benefit plans, managing agents, and joint ventures, and,
in their capacities as such, all of its past, present and future
representatives, agents, assigns, attorneys, directors, officers, partners,
shareholders and employees (except DOBRIEN). The term “Person” shall mean a
natural person, corporation, partnership, trust, estate, joint venture, sole
proprietorship, government (and any branch or subdivision thereof), governmental
agency, association, cooperative or other entity. The term “Effective Date”
shall mean the eighth (8th) day after DOBRIEN executes this Agreement and does
not revoke it.
     2. TRM’s Obligations. In consideration for this Agreement, in exchange for
the release set forth in paragraph 5 below, and subject to DOBRIEN’s performance
of all terms of this Agreement, TRM agrees that:
          (a) TRM shall pay, DOBRIEN the sums of (i) $170,000 as a severance
payment, (ii) $20,000 as a previously awarded but unpaid “stay bonus”, and
(iii) accrued but unpaid salary from August 1, 2007 through Termination Date.
TRM will not contest any claim for unemployment that DOBRIEN files with the
state.
          (b) TRM may engage DOBRIEN for consulting services for a period of six
months from his Termination Date at a rate of $200 per hour pursuant to a
separate consulting agreement (the “Consulting Agreement”). DOBRIEN shall be
allowed to retain the laptop computer provided by TRM, but agrees that, at the
end of the six month consulting agreement he

 



--------------------------------------------------------------------------------



 



shall destroy all TRM information on the laptop in accordance with paragraph
4(c) herein. Should TRM require DOBRIEN’s consulting services for any reason,
including litigation, after the consulting term has expired, it shall compensate
DOBRIEN at the rate of $200 per hour plus expenses. DOBRIEN agrees to make
himself available as reasonably as may be required to provide services as
requested by TRM.
          (c) TRM will take all such corporate action as is necessary to cause
the vesting of all unvested restricted stock or stock options awarded to DOBRIEN
on or before August 31, 2007. TRM shall additionally take necessary corporate
action to extend the expiration date of all stock options to five years from the
Termination Date. DOBRIEN acknowledges that, as a result of such extension, any
incentive stock options held by him will no longer be treated as incentive stock
options under the Internal Revenue Code of 1986, as amended, but rather as
non-incentive stock options.
          (d) Provided that DOBRIEN makes an election to continue health
insurance coverage in accordance with the requirements of COBRA, and subject to
the terms and conditions of TRM’s group health insurance plan, TRM shall pay the
employer’s share and the employee’s share of DOBRIEN’s health insurance premium
for family coverage for one year from the Termination Date. DOBRIEN’s
participation in TRM’s healthcare plan shall be otherwise subject to provisions
of COBRA.
          (e) TRM shall pay the fee for one year of outplacement services at Lee
Hecht Harrison or such other firm as is mutually agreeable, provided that such
fee shall not exceed Fourteen Thousand Dollars ($14,000).
     3. Consideration Sufficient for Agreement. DOBRIEN acknowledges that the
payments and other consideration provided pursuant to paragraph 2 are in lieu of
any other amount or benefit that would otherwise be due to him from TRM upon
separation. DOBRIEN has received separate payment for any accrued but unused
vacation pay.
     4. DOBRIEN’s Obligations. In consideration of this Agreement, and in
addition to the release set forth in paragraph 5 below, and his other covenants
herein, DOBRIEN agrees that he:
          (a) Shall not, except with TRM’s express prior written consent,
directly or indirectly, for his own benefit or the benefit of any Person,
communicate, disclose, divulge, publish or otherwise express to any Person, or
use for his own benefit or the benefit of any other Person, any trade secrets,
confidential or proprietary knowledge or information, no matter when or how
acquired, concerning the conduct and details of TRM’s business, including
without limitation names of customers and suppliers, marketing methods, trade
secrets, policies, prospects and financial condition;
          (b) Shall immediately resign from all positions held by him, if any,
as an officer or director of TRM and its subsidiaries and affiliates, and from
all positions held by him, if any, as a fiduciary with respect to any employee
benefit plan of TRM or its subsidiaries and affiliates. DOBRIEN, waives,
relinquishes and abandons any and all employment with TRM (or its

 



--------------------------------------------------------------------------------



 



parent companies, subsidiaries, sister corporations, partners, related entities,
contractors or sub-contractors) now and forevermore;
          (c) Shall immediately return to TRM, to the extent he has not already
done so, all correspondence, files, customer and prospect lists, notes, computer
data, technical data and other documents and materials that contain any such
confidential or proprietary knowledge or information, without retaining any
copies of such materials for himself;
          (d) Shall, except as provided in paragraph 2(b), return all other
property belonging to TRM, including, but not limited to, all business machines,
computers, computer hardware and software programs, telephones (cellular, mobile
or other), pagers, keys, card keys and credit cards;
          (e) Shall fully cooperate with TRM as needed in the future with
respect to any legal matters involving TRM or any of its subsidiaries and
affiliates, provided that TRM will use good faith efforts to give DOBRIEN
reasonable advance notice of the need for such cooperation, and TRM shall
reimburse DOBRIEN’s reasonable costs, including attorney fees, in connection
with any lawsuit(s) or investigation(s) in which DOBRIEN may be named as a
defendant in his capacity as an officer of TRM; and
          (f) Shall confirm that Section 3 of the Employment Agreement, dated
August 12, 2005 between DOBRIEN and TRM (the “Former Employment Agreement”)
shall remain in full force and effect and agree to continue to be bound by
Section 3 of the Former Employment Agreement, except to the extent that such
provision is directly contradicted by a provision contained herein.
     5. Release of Claims. DOBRIEN hereby irrevocably and unconditionally
releases and forever discharges TRM and each and all of its parents,
subsidiaries, sister corporations, partners, officers, agents, directors,
shareholders, supervisors, employees, representatives, attorneys, insurers, and
their successors and assigns and all persons acting by, through, under, or in
concert with any of them from any and all charges, grievances, complaints,
claims, and liabilities of any kind or nature whatsoever, known or unknown,
suspected or unsuspected (hereinafter referred to as “claim” or “claims”) which
DOBRIEN at any time heretofore had or claimed to have or which DOBRIEN may have
or claim to have regarding events that have occurred as of the effective date of
this Agreement, including, but not limited to, any and all claims related or in
any manner incidental to DOBRIEN’s employment, the termination of his employment
at TRM, or stock options. All claims (including related attorney fees and costs)
are forever barred by this Agreement and without regard to whether those claims
are based on any alleged breach of a duty arising in contract or tort, by
statute or regulation; any alleged unlawful act, including, but not limited to,
unpaid wages, benefits or other compensation or penalty, liquidated damages,
employment discrimination, workers compensation benefits, personal injuries of
any nature, defamation, any other claim or cause of action; and regardless of
the forum in which it might be brought. The claims which DOBRIEN forever
releases and discharges by this Agreement include, but are not in any way
limited to all claims under the described statutes: ORS 652.140 et seq., the
Fair Labor Standards Act, 29 U.S.C. Sections 200 et seq., ORS Chapter 652 et
seq., ORS Chapter 653 et seq., ORS Chapter 654 et seq., ORS Chapter 655 et seq.,
ORS Chapter 659 et seq., ORS 659A et. seq., Discrimination in Employment in
violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

 



--------------------------------------------------------------------------------



 



Sections 2000-e et seq., the Americans With Disabilities Act, 42 U.S.C.
Sections 12101 et seq., the Age Discrimination in Employment Act, 29 U.S.C.
Sections 621 et. seq., the Equal Pay Act of 1963, 29 U.S.C. Section 206(d), the
Fair Labor Standards Act, 29 U.S.C. Sections 200 et seq., the Civil Rights Act
of 1866, 42 U.S.C. Section 1981, the Family and Medical Leave Act, 29 U.S.C.
Section 2601 et seq., the Oregon Civil Rights Act, ORS Chapter 659A et seq., the
Oregon Family Leave Act, ORS Chapter 659A.470 et seq., Oregon Statutes
Sections 44-1001 et. seq, 44-1111 et. seq.
     The Parties agree that any provision of law which precludes a party from
releasing any unknown or unasserted claims is hereby waived.
     Notwithstanding any other provision of this Agreement, the Parties further
agree that this release is not intended to (i) change DOBRIEN’s status or rights
as a participant in any TRM retirement plan or (ii) limit any of the obligations
of the Parties expressly set forth or acknowledged in this Agreement.
     6. Confidential Nature of Agreement and Employment. The Parties agree that
they shall keep the existence of this Agreement and all of its terms
confidential, and they agree not to disclose or publish same except in response
to a subpoena or to their respective attorneys, accountants and financial
advisors, who shall be advised of and bound by this confidentiality provision
upon such disclosure or publication, or as required by regulation. The Parties
also agree not to discuss with anyone, including but not limited to, current,
former or prospective TRM employees, the terms and conditions of DOBRIEN’s
employment with TRM, or the termination thereof, unless otherwise required by
law to do so, except that TRM shall have the right to disclose such information
to its management employees with a need to know and to disclose such information
as may be required by applicable securities or other laws.
     7. Non-Disparagement. DOBRIEN agrees that he shall refrain from making any
negative, disparaging or derogatory comments about the TRM, including but not
limited to, any public or private remarks or statements that would injure the
business or reputation of TRM, or its officers, managers, members, directors,
partners, agents or employees. TRM agrees that it shall refrain from making any
negative, disparaging or derogatory comments about DOBRIEN, including but not
limited to, any public or private remarks or statements that would injure the
business or reputation of DOBRIEN.
     8. Duty Not to Solicit Employees, Customers/Clients and Suppliers. DOBRIEN
further agrees that for a period of one year after the termination of
employment, he shall not for any reason directly or indirectly, by any means or
device whatsoever, for himself or on behalf of, or in conjunction with any
person, partnership or corporation, do any one or more of the following:
(A) induce, entice, hire, or attempt to hire or employ, any person who is, at
that time, an employee of TRM or of its subsidiaries, partners, co-venturers or
related entities (a "Prohibited Employee”) or otherwise call upon any Prohibited
Employee for the purpose or with the intent of enticing such Prohibited Employee
away from or out of the employ of TRM or of its parents, subsidiaries, partners,
co-venturers or related entities provided that the DOBRIEN shall not be
precluded from hiring any person (i) who responds to any general solicitation or
advertisement, or (ii) who contacts DOBRIEN on his/ her own initiative without
any direct or indirect solicitation or encouragement from the DOBRIEN, other
than any general solicitation or

 



--------------------------------------------------------------------------------



 



advertisement; or (B) for any purpose which is competitive with TRM, call upon
any person or entity which is, at that time, or which has been, within one year
prior to that time, a customer or supplier of TRM or of its parents,
subsidiaries, partners, co-venturers or related entities. Nothing in this
Agreement, however, shall bar DOBRIEN from working as an employee or consultant
with an entity that purchases any part of TRM’s business operations.
     9. Covenant Not to Sue. Each Party to this Agreement agrees and covenants
not to sue the other Party with respect to any matter arising before the
Effective Date of this Agreement or covered by the release set forth in
paragraph 6 above, and not to assert in any action, suit, litigation or
proceeding any matter arising before the Effective Date of this Agreement or
covered by the release set forth in paragraph 5 above. This covenant extends to,
but is not limited to, proceedings to negate, modify or reform this Agreement;
provided, however, that it does not intend to interfere with either Person’s
protected right to file a charge with or participate in an investigation or
proceeding pursuant to the statutes administered by the Equal Employment
Opportunity Commission, including a charge contesting the validity of this
Agreement under the Age Discrimination in Employment Act. In any event, DOBRIEN
understands that, by signing this Agreement, he waives any right he may have to
recover money or other relief in any lawsuit or proceeding he brings or that is
brought on his behalf by any agency or third party against TRM based on events
arising through the date he signs this Agreement other than for nonperformance
of this Agreement. Except where otherwise permitted under this paragraph,
DOBRIEN agrees that such action shall be dismissed with prejudice upon the
presentation of this Agreement to the Court. DOBRIEN agrees that he will be
responsible for all of TRM’s legal fees and costs incurred in defending such
action if in fact the Court dismisses such action on the basis of this
Agreement. Similarly, TRM agrees that it will be responsible for all of
DOBRIEN’s legal fees and costs incurred in defending any such action brought by
TRM if in fact a court dismisses such action on the basis of this Agreement.
     10. Covenant Not to Compete. DOBRIEN agrees that for a period of one year
after the termination of employment, DOBRIEN shall not, without prior written
consent, compete with TRM, either directly or indirectly, in the geographical
area where DOBRIEN has served TRM’s customers, and shall not perform services
for or own an interest in any business that does so.
     11. Non-Admission of Liability. By entering into this Agreement, no Party
admits to any wrongdoing against the other Party. Indeed, the Parties agree that
neither this Agreement, nor the furnishing of the consideration for the release
contained herein shall be deemed or construed at any time for any purpose as an
admission by TRM of any liability or unlawful conduct of any kind. TRM expressly
denies that it engaged in any unlawful conduct of any kind.
     12. Injunctive Relief; Payments. If either Party breaches any of the
covenants set forth in this Agreement, the Parties acknowledge that such
breaches will result in irreparable injury to the injured Party for which
monetary damages are not adequate and that, in the event of any such breach, the
injured Party shall be entitled, in addition to all other rights and remedies
which such injured Party may have at law or in equity, to have an injunction
issued by any competent court enjoining and restraining the other Party, and all
other persons involved therein, from continuing such breach.

 



--------------------------------------------------------------------------------



 



     13. Governing Law, Jurisdiction and Venue. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Oregon. Any
action arising out of, or relating to, any of the provisions of this Agreement
may, at the election of TRM, be brought and prosecuted only in the United State
District Court for the District of Oregon or the Circuit Court of the State of
Oregon, County of Multnomah, and in the event of such election, the Parties
consent to the jurisdiction and venue of said court.
     14. Severability. If one or more of the provisions contained in this
Agreement shall for any reason be invalid or unenforceable, such provision or
provisions may be modified by any appropriate judicial body so that they are
valid and/or enforceable. If any provision is stricken, the remaining provisions
of this Agreement shall remain valid and enforceable.
     15. Entire Agreement. The parties understand that no promise, inducement,
or other agreement not expressly contained herein has been made conferring any
benefit upon them; that this Agreement contains the entire agreement between the
Parties; that this Agreement may not be altered, amended, or modified, in any
respect, except by a writing duly executed by both Parties; and that the terms
of this Agreement are contractual and not recitals only. This Agreement shall be
binding upon TRM and DOBRIEN and their successors, heirs and assigns.
     16. DOBRIEN understands and agrees that he:
          (a) Has executed this Agreement only after having had an opportunity
to consider it for a full forty five (45) days.
          (b) Has carefully read and fully understands all of the provisions of
this Agreement.
          (c) Is, through this Agreement, releasing TRM, and its agents,
servants, employees, parent companies, subsidiaries, partners, and related
entities, from any and all claims he may have against them or it.
          (d) Knowingly and voluntarily agrees to all of the terms set forth in
this Agreement.
          (e) Knowingly and voluntarily intends to be legally bound by this
Agreement.
          (f) Was advised and hereby is advised in writing to consider the terms
of this Agreement and consult with an attorney of his choice before signing this
Agreement.
          (g) Has a full seven (7) days following his execution of this
Agreement to revoke this Agreement and has been and hereby is advised in writing
that this Agreement shall not become effective or enforceable until the
revocation period has expired.
          (h) Understands that he is releasing rights or claims under the Age
Discrimination in Employment Act of 1967 (29 U.S.C. § 621, et seq.

 



--------------------------------------------------------------------------------



 



          (i) Understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Agreement is executed are not waived.
     17. Consultation With Counsel, Period to Review. DOBRIEN acknowledges that
it has been his decision alone whether or not to consult with counsel regarding
this Agreement. DOBRIEN acknowledges that he has 45 days in which to consider
this Agreement before signing it and that he was permitted to use as much of
that period as he wished prior to signing, but by his signature below DOBRIEN
acknowledges that he has chosen to voluntarily execute this Agreement earlier
and to waive the remaining days of such 45-day period. DOBRIEN acknowledges that
no proposal or actual change that he or his counsel makes with respect to this
Agreement will restart the 45-day period.
     18. Revocation Period. DOBRIEN also understands and acknowledges that he
may revoke this Agreement within seven (7) days of signing it. Should he wish to
do so, he must submit written notice of his revocation in writing to Angela C.
Childers, Director of Human Resources, TRM Corporation, 5208 N.E. 122nd Avenue,
Portland, OR 97230-1074, no later than 5:00 p.m. on the 7th day after DOBRIEN
has signed this Agreement. If DOBRIEN revokes this Agreement, it shall not be
effective or enforceable, and he must return any of the consideration described
in paragraph 2 above. DOBRIEN also understands that none of TRM’s obligations
under this Agreement, including without limitation the obligations set forth in
paragraph 2, shall become due prior to the Effective Date.
     19. If the approval of this Agreement, or any term thereof, is required by
any agency, court or tribunal in order to make its terms effective and
enforceable, the Parties agree that they shall execute any documents necessary
to obtain such approval(s) of this Agreement, and will urge that this Agreement
be approved.
     20. Section Headings. Section headings in this Agreement are for
convenience of reference only and shall neither constitute a part of this
Agreement nor affect its interpretation.
     21. EACH PARTY TO THIS AGREEMENT REPRESENTS TO THE OTHER THAT SUCH PARTY
HAS READ THE TERMS OF THIS AGREEMENT; THAT SUCH PARTY HAS HAD AN OPPORTUNITY TO
FULLY DISCUSS AND REVIEW THE TERMS OF THIS AGREEMENT WITH LEGAL COUNSEL; THAT
SUCH PARTY UNDERSTANDS THE CONTENTS HEREOF; AND THAT SUCH PARTY FREELY AND
VOLUNTARILY ASSENTS TO ALL THE TERMS AND CONDITIONS HEREOF, AND SIGNS THE SAME
AS THAT PARTY’S OWN FREE ACT, AND WITH THE INTENTION OF RELEASING THE OTHER
PARTY FROM EACH AND EVERY CLAIM RELATING IN ANY WAY TO THE EMPLOYMENT
RELATIONSHIP BETWEEN THEM.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound, the Parties agree to
the terms of this Agreement.
Date: September 11, 2007

                  /s/ Daniel E. O’Brien       Daniel E. O’Brien           

          Date: September 17, 2007  TRM Corporation
      By:   /s/ Richard B. Stern       Title:   President and Chief Executive
Officer             

 